          Case 2:18-cr-00131-RAJ Document 1360 Filed 07/10/20 Page 1 of 1



                                                THE HONORABLE RICHARD A. JONES
1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
7
     UNITED STATES OF AMERICA,
8
                  Plaintiff,                        NO. CR18-00131-RAJ
9

10         v.                                       ORDER GRANTING UNOPPOSED
                                                    MOTION TO WITHDRAW PRO SE
11   DOMINQUE JIMERSON,                             MOTION FOR COMPASSIONATE
                                                    RELEASE
12
                  Defendant.
13

14         THE COURT has considered the unopposed motion filed by counsel for Mr.

15   Jimerson to withdraw his pending pro se motion for compassionate release.
           IT IS NOW ORDERED that the pro se motion for compassionate release is
16
     withdrawn.
17
           DATED this 10th day of July, 2020.
18

19

20
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
21

22

23

24

25

      ORDER GRANTING MOTION TO WITHDRAW PRO SE                     THE GEISNESS LAW FIRM
                                                                   The Colman Building, Suite 300
      MOTION FOR COMPASSIONATE RELEASE (DKT. 1351) - 1
                                                                          811 First Avenue
                                                                         Seattle, WA 98104
                                                                 (206) 728-8866; Fax (206) 728-1173
